Opinion issued May 9, 2013




                                        In The

                                 Court of Appeals
                                       For The

                             First District of Texas
                              ————————————
                                 NO. 01-13-00132-CR
                              ———————————
                        ERIC DOUGLAS SHAW, Appellant
                                           V.
                         THE STATE OF TEXAS, Appellee



                      On Appeal from the 183rd District Court
                              Harris County, Texas
                          Trial Court Cause No. 1365799


                            MEMORANDUM OPINION

         Appellant, Eric Douglas Shaw, pleaded guilty to the state-jail felony offense

of forgery1 and pleaded true to the allegations in two felony enhancement


1
         See TEX. PENAL CODE ANN. § 32.21(b), (d) (West 2011).
paragraphs.2 The trial court found appellant guilty, found the enhancements true,

and, in accordance with the terms of appellant’s plea agreement with the State,

sentenced appellant to confinement for two years. Appellant has filed a pro se

notice of appeal. We dismiss the appeal.

      In a plea-bargained case, a defendant may only appeal those matters that

were raised by written motion filed and ruled on before trial or after obtaining the

trial court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea-bargained case and the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must



2
      See TEX. PENAL CODE ANN. § 12.425(b) (West Supp. 2012).

                                           2
dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss this appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3